PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hertenberger et al.
Application No. 16/602,058
Filed: 26 Jul 2019
For: Methods of use of valves with multi-directional ball check

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION UNDER 37 CFR 1.182 TO EXPEDITE UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY” filed July 19, 2021. This is also a decision on the “PETITION FOR UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY UNDER 37 CFR 1.78(D)(2)(I) AND (III)” filed July 19, 2021. 

The petition under 37 CFR 1.182 is granted.

The petition under 37 CFR 1.78 is dismissed as unnecessary.

The record reveals applicant submitted timely and proper benefit claims to prior-filed nonprovisional applications as required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) in an application data sheet (ADS) on filing. The benefit claims under 35 U.S.C. 120 were filed within the time period provided by 37 CFR 1.78(d)(3) and identified the prior applications by application number (consisting of series code and serial number), as well as the relationship between the applications. See 37 CFR 1.78(d)(2) and MPEP 211.02(II). Accordingly, the benefit claims under 35 U.S.C. 120 to the prior-filed nonprovisional applications are not considered delayed. 

A petition to accept an unintentionally delayed benefit claim under 37 CFR 1.78 is not necessary to correct the filing date information for a prior-filed nonprovisional application in a timely benefit claim made in an ADS. See MPEP 211.03. Rather, the appropriate relief is to submit a request for a corrected filing receipt with a corrected ADS in compliance with 37 CFR 1.76(c)(2) without the need for a petition. Therefore, no further action by the Office of Petition is required in this matter.



Question concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET